Citation Nr: 0716309	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated 10 
percent disabling. 

2.  Entitlement to an increased evaluation for lumbar strain, 
rated 10 percent disabling for the rating period prior to 
April 25, 2006, and rated 20 percent disabling for the rating 
period beginning April 25, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from September 1979 to 
September 1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, denying increased evaluations from the 10 percent 
ratings assigned for both degenerative disc disease of the 
cervical spine, and chronic lumbar strain.  Upon his notice 
that he had moved, the veteran's claims file was transferred 
to the RO in Salt Lake City, Utah.  By a June 2006 rating 
action, the RO granted a 20 percent evaluation for lumbar 
strain effective from April 25, 2006.  Pursuant to a signed 
December 2006 request of the veteran's authorized 
representative, the claims file was transferred to the RO in 
Portland, Oregon.  

The Board notes that by the submitted February 2005 VA Form 9 
the veteran contended that he could not work due to his 
service-connected degenerative disc disease of the cervical 
spine and lumbar strain, as well as due to medications taken 
for treatment of these disorders.  The RO has yet to address 
a claim for a total disability rating based on 
unemployability due to service-connected disabilities (TDIU), 
and hence that issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  For the rating period prior to April 25, 2006, the 
veteran's disability resulting from cervical degenerative 
disc disease was equivalent to either combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or is equivalent to forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees.  Additional disability as a result of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination was not present.  Additional 
impairment, such as might be indicated by muscle spasm or 
guarding, was not shown.  The veteran's degenerative disc 

disease of the cervical spine was not manifested by 
additional disability due to radicular symptoms or other 
neurological involvement, and incapacitating episodes of any 
duration have not been shown.  

2.  For the rating period beginning April 25, 2006, the 
veteran's disability resulting from cervical degenerative 
disc disease was equivalent to either combined range of 
motion of the cervical spine of not greater than 170, or is 
equivalent to forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees.  Additional 
disability, beyond this equivalence, including as a result of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination was not present.  

3.  For the rating period prior to April 25, 2006, the 
veteran's disability resulting from lumbar strain was 
equivalent to either combined range of motion of the 
thoracolumbar spine of greater than 120 degrees but not 
greater than 235 degrees, or was equivalent to forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  Additional disability as a 
result of functional loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination was not present.  
Additional impairment, such as might be indicated by muscle 
spasm or guarding, was not shown, and the lumbar strain was 
not manifested by additional disability due to radicular 
symptoms or other neurological involvement.  

4.  For the rating period beginning April 25, 2006, the 
veteran's disability resulting from lumbar strain was 
equivalent to either combined range of motion of the 
thoracolumbar spine of not greater than 120, or is equivalent 
to forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  Additional 
disability, beyond this equivalence, including as a result of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination was not present.  



CONCLUSIONS OF LAW

1.  For the rating period prior to April 25, 2006, the 
criteria for a rating higher than 10 percent for degenerative 
disc disease of the cervical spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  For the rating period beginning April 25, 2006, the 
criteria for a 20 percent rating, but not for a still higher 
rating, are met for degenerative disc disease of the cervical 
spine.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2006).

3.  For the rating period prior to April 25, 2006, the 
criteria for a rating higher than 10 percent for lumbar 
strain are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006).

4.  For the rating period beginning April 25, 2006, the 
criteria for a rating higher than 20 percent for lumbar 
strain are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

VA has fulfilled the above requirements in this case.  By a 
pre-decisional VCAA letter dated April 2004, as well as by a 
VCAA letter in February 2006, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims for increased ratings for 
degenerative disc disease of the cervical spine and lumbar 
strain.  Both of these letters informed of the bases of 
review and the requirements to sustain the claims.  Also by 
these VCAA letters, the veteran was requested to submit 
evidence in his possession.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The VCAA letters sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claims, and provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about symptoms and treatment, and any additional evidence 
that may inform of the level of disability due to his claimed 
degenerative disc disease of the cervical spine and lumbar 
strain.  The veteran did not inform of additional evidence 
beyond VA treatment records.  VA treatment records were 
obtained and associated with the claims folders.  Hence, any 
VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  

The veteran has presented no avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further his claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran was also afforded VA examinations in May 2004 and 
April 2006, and the examiners reviewed the claims file.  The 
VA examinations fulfilled development requirements in this 
case, and afforded medical opinions sufficient to address the 
claims on appeal, as discussed below.  

By the appealed June 2004 rating action as well as by a 
February 2005 SOC and a March 2006 SSOC, following issuance 
of VCAA notice letters in April 2004 and February 2006, the 
veteran was informed of evidence obtained in furtherance of 
his claims.  The rating action and post-decisional SOC and 
SSOC met the requirements for adequate VCAA notice.  
Mayfield, supra.
 
The veteran has not provided testimony addressing his claims, 
and he has not indicated a desire to further address his 
claims on appeal by hearing testimony, expressly declining a 
Board hearing by a VA Form 9 submitted in February 2005.  
Notably, in the VA Form 9 he expressed his ongoing complaint 
of increased pain associated with his claimed degenerative 
disc disease of the cervical spine and lumbar strain.  His 
representative further addressed his claims by statements 
submitted in the course of appeal.  There is no indication 
that the veteran desired to further address his claims, or 
that such a desire remains unfulfilled.  In this regard, the 
Board notes VA's efforts, with considerable difficulty and 
numerous letters, to contact the veteran in the course of 
appeal.  While these efforts proved fruitful in arranging the 
two VA examinations conducted, as noted, a notice of transfer 
of the claims folder to the Board sent to the last known 
address of the veteran in September 2006 was also returned as 
undeliverable.  

The veteran informed at the April 2006 VA examination that he 
was homeless and staying at a campground.  Thus, the Board 
recognizes the difficult circumstances of homelessness as 
they impact this case, and the ensuing difficulties which may 
be presented contacting the veteran and remaining apprised of 
his whereabouts.  The Board accordingly recognizes the 
heightened duty to assist in cases of homeless veterans, 38 
C.F.R. § 3.159 (c)(4)(iii), but finds that the RO's 
additional (and largely successful) efforts to complete 
development of this case in light of the veteran's 
homelessness have satisfied that heightened duty in this 
case.  Thus, the duty to assist is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Necessarily, some degree of imperfection in development of 
the record must be recognized as inevitable, particularly in 
cases such as this, where the veteran is homeless and notice 
or contact proves difficult, and where the veteran may have 
additional difficulties seeking or obtaining treatment for 
his claimed disabilities.  This case appears adequately 
developed, with VCAA requirements fulfilled, as discussed.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no error in the 
nature and extent of development undertaken prior to this 
adjudication.  The RO sent the veteran a letter in March 2006 
informing of these more extensive potential notice 
requirements as delineated in Dingess, and there is no clear 
indication that this notice was not received.  Since the 
claims for increased rating here adjudicated are denied, any 
issues as to effective date are moot.

II.  Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain on undertaking motion, fatigue, weakness, and/or 
incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

III.  Factual Background and Analysis

At a May 2004 VA examination for compensation purposes, the 
veteran's claims file was reviewed.  The veteran complained 
of problems with his neck and low back since his automobile 
accident in service in 1981.  He reported that he had pain in 
the neck radiating across the upper shoulders, and pain in 
the low back remaining in the midline with stiffness.  He 
reported three weeks ago performing some janitorial work for 
three days, but quitting due to low back pain.  He reported 
being currently unemployed, and homeless for the past one-
and-one-half years.  He contended that he could do very 
little, with even eating putting a strain on his back.  The 
examiner noted that the veteran walked very slowly carrying a 
cane on the right, but he was in no acute distress and sat, 
stood, and walked with an erect posture.  The veteran 
demonstrated range of motion of the cervical spine from zero 
to 45 degrees forward flexion, from zero to 30 degrees 
backward extension, flexion left and right to 40 degrees, and 
rotation (typographically indicated as "bending" on the 
examination report) left and right to 60 degrees.  The 
examiner noted that extension was limited by pain, but there 
was no cervical tenderness to percussion.  The veteran 
demonstrated lumbar spine range of motion from zero to 80 
degrees forward flexion, from zero to less than five degrees 
backward extension, flexion left and right to 30 degrees, and 
rotation left and right to 30 degrees.  The examiner noted 
that the veteran was limited in further flexion and extension 
of the lumbar spine due to pain and stiffness.  

The examiner also noted that there were no specific 
deformities of either the cervical or lumbar spine.  Muscle 
tone of the lumbar spine was "good and balanced." While the 
veteran verbalized weakness and demonstrated the above-noted 
limited ranges of motion of the cervical and lumbar spine, 
the examiner found no objective evidence of pain or 
associated impaired functioning.  The examiner addressed 
weakness, excess fatigability, incoordination, and lack of 
endurance, but found none of these in the veteran's case, 
even though the veteran was willing to perform only a single 
hyperextension of the cervical spine.  The examiner diagnosed 
degenerative disc disease of the cervical spine, and chronic 
lumbosacral strain.  The examiner further reviewed X-rays 
obtained in May 2004 showing spondylosis at C3-C4, C4-C5, C5-
C6, T12-L1, L1-L2, and L4-L5, as well as rotoscoliosis of the 
lumbar spine, but did not alter his findings or assessments.  

At a July 2004 VA general treatment evaluation, the veteran 
complained of pain mainly in the low back, though he denied 
radiating pain or weakness or numbness in the legs, and also 
denied bowel or bladder problems.  He reported taking pain 
medication with fair relief, though with pain every day.  
Regarding his neck and upper extremities, he reported that he 
had pain into his shoulders, greater on the right, pain down 
the right arm, and numbness in the right hand.  He also 
complained of headaches.  

That July 2004 general treatment examiner noted a history of 
substance abuse and depression, with a history of multiple 
hospitalizations for alcohol abuse spanning from 1979 to 
2002, though the veteran denied both current drinking since 
January 2004 and denied current depression.  He reported 
taking medications for depression in the past but taking none 
currently.  

At a July 2004 VA emergency room visit, the veteran sought 
medication refills, having missed his last two VA treatment 
appointments.  The examiner noted that the veteran appeared 
healthy.  The examiner found full range of motion of both the 
neck and the back "with ease", though the veteran 
complained of pain in all aspects, including pain with 
palpation from the cervical spine extending through the 
lumbar spine.  The examiner also found full range of motion 
and full strength of the extremities, and negative straight 
leg raising bilaterally.  

At a VA treatment later in July 2004, the veteran complained 
of pain mainly in the low back, though he denied radiating 
pain or weakness or numbness in the legs, and also denied 
bowel or bladder problems.  He reported taking pain 
medication with fair relief, though with pain every day.  
Regarding the neck and upper extremities, he reported that he 
had pain into his shoulders, greater on the right, pain down 
the right arm, and numbness in the right hand.  He also 
complained of headaches.  

Upon VA examination for compensation purposes in April 2006, 
the veteran's claims file was reviewed and his history of 
motor vehicle accident in service was noted.  Regarding his 
low back, the veteran complained of daily pain all day, of 
8/10 intensity in the morning, progressing to 10/10 intensity 
by evening.  He also reported having flares of 10/10 pain six 
out of seven days.  He identified multiple common aggravating 
factors, and reported use of four different medications - 
three for relief of symptoms and one for help with sleep - 
which he reported afforded some relief.  He also reported 
that he could not bend at all during flare-ups.  He 
complained of weakness and fatigue, but denied incoordination 
or bowel or bladder complications and denied lower extremity 
radicular symptoms, though he did report leg cramps.  

Regarding his cervical spine, the veteran alleged that it was 
currently worse than his back, with pain  at a 10/10 level 
all the time daily, with medication providing no help.  He 
also reported pain in his trapezius muscles to both 
shoulders, though he denied radicular pain in the arms.  He 
contended that he had a tingling sensation in his palms and 
all his fingers intermittently, worse with cervical pain.  He 
reported being homeless currently and doing little besides 
sitting and walking a little.  

Objectively, the April 2006 examiner noted that the veteran 
got up slowly and walked with a bilateral antalgic gait, 
though he could turn easily and heel-and-toe walk normally 
There was tenderness of the thoracolumbar spine and leftward 
scoliosis.  Range of motion of the thoracolumbar spine showed 
spasm and pain at 60 degrees forward flexion, extension with 
pain at 15 degrees, right lateral flexion with pain at 15 
degrees, left lateral flexion with pain at 10 degrees, and 
right and left rotation with pain at 30 degrees.  The 
examiner noted that repetitive motion of the thoracolumbar 
spine increased pain but did not change maximal active or 
passive motion, and there was no additional motion loss 
during flare-ups or due to pain, weakness, loss of endurance, 
fatigue, or incoordination.  The examiner noted that the 
veteran had multi-level facet osteoarthritis and degenerative 
disc disease in the cervical spine, worst and with associated 
severe left foraminal narrowing at L1-L2 and L3-L4.  

Regarding the cervical spine, the April 2006 examiner noted 
that the veteran had normal strength and reflexes in the 
upper extremities, but that repetitive motion increased 
cervical spine pain.  The examiner found tenderness over the 
cervical spine and upper trapezius muscles, with muscle 
tightness but without spasm.  Range of motion testing showed 
pain at 40 degrees flexion, at 40 degrees extension, at 20 
degrees right and left lateral flexion, and at 20 degrees 
rotation right and 30 degrees rotation left.  An MRI showed 
degenerative changes at all cervical levels, but with 
significant changes at C4-C5, and the severe changes at C5-C6 
with a right lateral extrusion and0 asymmetrical foraminal 
stenosis at C5-C6 as well as more severe end-plate disease at 
that level.  The examiner did not otherwise find DeLuca 
factors of pain, weakness, loss of endurance, fatigue, or 
incoordination to affect cervical spine functioning.

Treatment records also note complaints of chronic pain, 
inability to work, homelessness, and a diagnosis of hepatitis 
C.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  This General Rating Formula for 
Diseases and Injuries of the Spine is applicable in this 
case, as follows:
 
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease, Unfavorable ankylosis of the entire spine, 
100%;

Unfavorable ankylosis of the entire thoracolumbar 
spine, 50%;

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, 40%;

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine, 30%;

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 
20%;

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height, 10%.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.


Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Id.

In this case, the veteran's cervical spine disorder was shown 
upon May 2004 VA examination to be limited in forward flexion 
to 45 degrees, and in total range of motion to 275 degrees 
(45+30+40+40+60+60), which would qualify for a 10 percent 
evaluation on the basis of total range of motion limitation.  
Muscle spasm or guarding were not found, and neither was 
abnormal spinal contour, so as to warrant a higher evaluation 
on these bases.  The examiner specifically found that 
functional loss due to DeLuca pain-associated actors of 
weakness, excess fatigability, and incoordination was not 
present, and hence, absent contrary objective findings, a 
higher evaluation is not justified on that basis.  While the 
veteran fairly consistently voiced complaints of pain in 
treatment records, at the July 2004 emergency room visit, 
full, easy range of motion of the cervical spine was 
demonstrated, in contrast to the demonstrated more limited 
motion upon evaluation for compensation purposes.  Thus, 
demonstrated motion limitations for compensation purposes at 
the May 2004 VA examination may be legitimately questioned.  

Similarly, subjective complaints of severe pain-related 
disability at the April 2006 VA examination may be 
questioned.  However, the objective findings at that 
examination, both in terms of changes shown on MRI and ranges 
of painless motion demonstrated, suggest some increase in the 
level of disability.  Based on recorded ranges of painless 
motion at the April 2006 VA examination, with cervical spine 
flexion limited to 40 degrees but painless total cervical 
range of motion (motion up  to onset of pain) limited to 134 
degrees (40+40+20+20+20+30), a 20 percent evaluation appears 
warranted for the cervical spine degenerative disc disease 
based on that limitation of total motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

The Board notes that certain of the veteran's reported 
current symptoms at the April 2006 examination appear 
inconsistent.  How, for instance, can he have no associated 
incoordination if he cannot bend at all during flare-ups and 
he has flare-ups six out of seven days?  How could his 
tingling sensation in his palms and fingers be worse with 
pain if, as reported, he did not have flare-ups because he 
had maximal 10/10 pain associated with his cervical spine 
degenerative disc disease all the time?  

The May 2006 VA examiner found that DeLuca factors including 
pain, weakness, impaired endurance, fatigue, incoordination, 
or flare-ups, were not present or impairing of functioning 
except as noted.  The examiner provided the noted ranges of 
painless motion, and did not find endurance to be limited by 
pain.  The veteran presents no contrary medical evidence to 
suggest that his allegedly severe subjective symptoms in fact 
produce decreased functional use beyond that objectively 
found.  Thus, despite significant physical findings on MRI, 
the Board concludes that more than the 20 percent evaluations 
assigned for the current period is not warranted for both the 
cervical degenerative disc disease and the lumbar strain.  
Objective findings and clinical evaluation, taken together, 
simply do not support the severe level of pain and 
corresponding severe limitation of functioning alleged by the 
veteran upon recent examination.  The objective examination 
findings are reasonably consistent with other recent medical 
evidence of record, and hence may be judged to reflect 
reliably current levels of disability.  

On these bases, the Board finds that the evidence 
preponderates against a higher rating than the 10 percent 
assigned for the veteran's degenerative disc disease of the 
cervical spine, for the period prior to April 25, 2006, and 
preponderates against assignment of a higher rating than the 
20 percent disability rating here granted for the cervical 
degenerative disc disease for the period beginning April 25, 
2006.  The requisite limitations of motion for higher 
evaluations than these assigned are not met either in 
flexion, or in combined range of motion, for these periods 
based on examination findings in May 2005 and April 2006.  
The May 2004 VA examination and the noted 2004 treatment 
records, when considered as a whole, appear to reflect in 
their most objective observations limitation of motion of  
the cervical spine with forward flexion of greater than 30 
degrees, and combined range of motion of the cervical spine 
of greater than 170 degrees.  As already noted, the lesser 
134 degrees  of combined range of motion reflected at the 
April 25, 2006 VA examination warrants assignment of a 20 
percent rating for the cervical degenerative disc disease 
from that time, but neither that combined range of motion nor 
the limitation of forward flexion warrant a still higher, 30 
percent evaluation for the cervical spine disability, with 
the preponderance of the evidence against such a conclusion.

Moreover, the absence of DeLuca factors upon May 2004 
examination and the limited presence of these factors upon 
April 2006 were not found by these examiners to be productive 
of more significant impairment than that reflected by the 
identified limitations of motion, or limitations of painless 
motion.  While the April 2006 VA examiner noted some 
subjective increased pain with repetitive motion, the Board 
does not find this persuasive of additional disability beyond 
the observed limitation of painless motion, particularly in 
light of the exaggerated levels of dysfunctions upon the May 
2004 VA examination, the demonstrated full range of motion 
with ease at the July 2004 VA emergency room visit, and the 
noted inconsistent allegations of symptoms upon April 2006 
examination.  Additional disability due to radicular symptoms 
or other neurological involvement beyond localized pain or 
cervical limitation of motion, while complained-of by the 
veteran, is not objectively shown.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  However, here 
incapacitating episodes have not been alleged or shown by 
evidence, and orthopedic or neurological manifestations have 
not been objectively supported for the cervical degenerative 
disc disease beyond localized pain.  Accordingly, the Board 
finds that the preponderance of the evidence is against both 
a separate rating and more than the 10 percent assigned for 
degenerative disc disease of the cervical spine on these 
bases.  

Thus, the preponderance of the evidence is against an 
increased rating above the 10 percent assigned for 
degenerative disc disease of the cervical spine for the 
period prior to April 25, 2006, and the preponderance of the 
evidence favors an increased rating to 20 percent for that 
disorder beginning April 25, 2006, but is against a still 
higher rating for that latter period for that disorder.  To 
the extent the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Similarly, the May 2004 VA examination showed range of motion 
of the lumbosacral spine, and thus at least that range of 
motion of the thoracolumbar spine (since the sacrum has only 
fused joints), within the range warranting only a 10 percent 
evaluation for the veteran's lumbar strain.  The veteran 
demonstrated 80 degrees of forward flexion, and a combined 
range of motion of 200 degrees, both of which warrant only a 
10 percent evaluation under Diagnostic Codes 5235-5243.  
Muscle spasm and guarding to warrant a higher evaluation have 
not been shown prior to the April 25, 2006 VA examination, 
and the Board again discounts the limited DeLuca factors 
found upon the April 25, 2006, VA examination, beyond the 
noted pain limiting ranges of motion.  While the May 2004 VA 
examiner noted a rotoscoliosis of the lumbar spine, he did 
not attribute additional disability associated with the 
veteran's lumbar strain to this condition.  Again, the 
emergency room evaluation in July 2004 demonstrated full, 
easy motion, weighing against the presence of more 
significant disability.  Additional disability due to 
radicular symptoms or other neurological involvement beyond 
localized pain or lumbar limitation of motion, while 
complained of by the veteran, are not objectively shown.  

More recent medical findings, from the April 25, 2006, VA 
examination, are most closely reflective of the level of 
lumbar spine disability warranting a 20 percent evaluation, 
with the preponderance of the evidence against the veteran's 
lumbar strain currently more nearly approximating the level 
of impairment warranting a 30 percent evaluation for lumbar 
spine disability.  Specifically, for the rating period 
beginning April 25, 2006, the veteran's lumbar strain results 
in limitation of motion of the thoracolumbar spine, with 
forward flexion of greater than 30 degrees but not greater 
than 60 degrees, and combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  During this 
period beginning April 25, 2006, ankylosis of the 
thoracolumbar spine was not shown.  Id.  Also during this 
period, intervertebral disc syndrome or incapacitating 
episodes requiring bed rest prescribed by a doctor were not 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   While the 
April 2006 VA examiner found increased pain with repetitive 
motion of the thoracolumbar spine, other DeLuca factors were 
absent other than pain beyond noted ranges of painless 
motion.  

Accordingly, with regard to the veteran's service-connected 
lumbar strain, in the absence of clinical evidence of 
additional or more severe orthopedic or neurological 
symptoms, the preponderance of the evidence is against an 
increased rating from the 10 percent assigned, under 
Diagnostic Codes 5235-5243, for the rating period prior to 
April 25, 2006, and the preponderance of the evidence is also 
against an increased rating from the 20 percent assigned, 
also under Diagnostic Codes 5235-5243, for the rating period 
beginning April 25, 2006.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the rating period prior to April 25, 2006, entitlement to 
an increased rating above the 10 percent currently assigned 
for degenerative disc disease of the cervical spine is 
denied.  

For the rating period beginning on April 25, 2006, an 
increased rating of 20 percent is granted for degenerative 
disc disease of the cervical spine, subject to the rules 
pertaining to the payment of monetary benefits.  

[Continued on next page]


For the rating period prior to April 25, 2006, entitlement to 
an increased rating above the 10 percent assigned for lumbar 
strain is denied.  

For the rating period beginning April 25, 2006, entitlement 
to an increased rating above the 20 percent currently 
assigned for lumbar strain is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


